Citation Nr: 1819527	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-26 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with panic disorder and major depressive disorder.

2.  Entitlement to an initial rating in excess of 30 percent for right knee meniscus tear with ACL repair ("right knee disability").

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities.

4.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Stephen D. Gragg, Agent



ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 2005 to January 2006 and from January 2008 to June 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  An August 2013 rating decision denied a rating in excess of 50 percent for PTSD, as well as nonservice-connected pension and TDIU.  A March 2014 rating decision denied, in relevant part, a rating in excess of 30 percent for a right knee disability.  

The Veteran was scheduled to appear at a Board hearing, but submitted timely correspondence in August 2017 to withdraw this request.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2017).

In an August 2017 statement, the Veteran's representative alleged the issues on appeal included service connection for a left knee disability, arguing that this occurred at the same time the Veteran injured his right knee.  However, service connection for a left knee condition was denied in the March 2014 rating decision, yet the Veteran/representative did not include it in his April 2014 notice of disagreement form nor on any other correspondence received within one year, to include his VA Form 9.  Therefore, the left knee issue is clearly not on appeal. 

In July 2017, the Veteran's representative submitted records from Essential Integrative Health, which noted the Veteran had undergone a right total knee replacement by Dr. Dunham in May 2017.  In September 2017, the Veteran's representative submitted records indicating the Veteran required aid and assistance for a period of time after the knee surgery.  The documents did not, however, include any notes from Dr. Dunham or any surgical or operative reports.  The issues of entitlement to a temporary total rating following knee surgery and entitlement to special monthly compensation are REFERRED to the RO for appropriate development and adjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

A review of the Veteran's June 2014 substantive appeal indicates that he has a pending claim for Social Security Administration (SSA) disability benefits.  VA has a duty to assist in the procurement of relevant records.  38 C.F.R. § 3.159.  Furthermore, the records may potentially be relevant to the claimed disabilities.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).  The Board finds that it is inappropriate at this time to adjudicate the claims, and will instead remand them.  

The Veteran's last VA examination for PTSD was in 2013 and his last knee examination was in 2014.  Considering the passage of time, he should be provided with updated examinations to accurately assess the current condition of his disabilities.  

While the Veteran's representative has sporadically submitted VA medical records, it appears these records are not complete, as there are gaps in time.  For example, the RO last obtained records dated in June 2014, and the representative later submitted records dated from 2015 to 2016 and then for a couple months in 2017.   To ensure the Veteran's claims are given full consideration, all VA records from the date of the RO's last records request should be obtained.

Although the Veteran's representative raised a claim for TDIU, it does not appear that the Veteran ever completed VA Form 21-8940, so there is incomplete information in the file as to his employment history since he left service.  For example, even though he indicated on a statement in 2013 that he had not had a job since service, three is information in the file clearly showing he worked for Federal Express in 2012.  He must provide VA Form 21-8940 so that his TDIU claim can be developed. 

Finally, with respect to his claim for NSC pension, although the Veteran had the wartime service requirement for NSC pension benefits, the question is not just whether he is permanently and totally disabled due to his disabilities, but also whether he meets the income requirements.  When he applied for this benefit in 2012, he was receiving VA service-connected disability benefits at the 50 percent rate with one child, equaling $849 per month, or $10,188 annually.  The MAPR for calendar year 2012 was $12,256.  On August 27, 2013, his VA disability benefits were increased to 70 percent.  Therefore, for 2013, he received $862 per month from January through August and $1,366 per month from September through December, for an annual income of $12,360.  For the calendar year 2013, the MAPR was $12,465.  From 2014 forward it appears the Veteran exceeds the MAPR due to his 70 percent service-connected benefits and would not qualify for NSC pension benefits.  There are remaining questions, however:  (1) whether he has any medical expenses that would reduce his income; (2) whether he has been awarded Social Security benefits retroactively to 2012 and/or 2013, such that he would exceed the MAPR in those years as well; and (3) whether any salary he received from Federal Express at least for the year 2012 would exceed the MAPR when added to his VA disability benefits.  To answer these questions, the Veteran should complete an updated net worth-income form and provide evidence of his medical expenses and income from 2012 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure from SSA a copy of their decision on the Veteran's claim for such benefits and copies of all records considered in connection with the determination on the claim.  All efforts to obtain such SSA records should be fully documented, and a negative response must be provided if records are not available.

2.  Send the Veteran VA Form 21-8940 and ask him to fully complete it.  Then, take the steps necessary to verify his prior employment.

3.  Send the Veteran VA Form 21-527 and ask him to fully complete it.  If he wants his medical expenses deducted from his income, he must provide evidence documenting his expenses for each calendar year from 2012 to the present.  The Veteran should provide copies of his tax returns for each year from 2012 to the present so that VA has complete information as to not only his VA disability benefits, but any salary from employment or Social Security disability benefits he has received. 

4.  Obtain the Veteran's VA treatment records from June 2014 to the present from Oklahoma City VAMC and any associated outpatient clinics.

5.  DO NOT PROCEED WITH THE FOLLOWING INSTRUCTIONS UNTIL ALL OF THE SOCIAL SECURITY AND VA RECORDS HAVE BEEN OBTAINED, TO THE EXTENT POSSIBLE.

6.  Schedule the Veteran for a VA psychiatric examination in order to assess the current nature and severity of the service-connected PTSD with panic disorder and major depressive disorder.  The examiner should provide an opinion as to the effect of the Veteran's psychiatric condition on his ability to obtain and maintain employment. 

7.  Schedule the Veteran for a VA examination of his right knee.  The examiner should provide an opinion as to the effect of the Veteran's right knee condition on his ability to obtain and maintain employment. 

8.  After completing the above and conducting any additional development deemed necessary, readjudicate the claims on appeal in light of all additional evidence received.  See above discussion concerning the Veteran's income versus MAPR.

If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

